[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION RE: DEFENDANT'S MOTION FOR ORDER RE: PRESCHOOL, PENDENTE LITE (#151)
Both parties agreed, prior to enrollment, that Whitby School would provide the best program for their child. Counsel for the child agrees that, at present, this program is in the child's best interest and the Court so finds.
The Defendant's motion is granted and it is ordered that:
(1) The minor child attend the toddler program at the Whitby School; and
(2) The Plaintiff take all steps necessary to effectuate said attendance and to fully cooperate with the Whitby School in order to facilitate attendance.
HILLER, J.